      Case 3:13-cv-30125-PBS Document 430-1 Filed 01/16/19 Page 1 of 22



                         UNITED STATES DISTRICT COURT
                          DISTRICT OF MASSACHUSETTS

____________________________________
                                          )
Mark Anthony REID, et al., on behalf of   )
themselves and others similarly situated, )           Case No. 3:13-cv-30125-PBS
                                          )
Plaintiffs-Petitioners,                   )
                                          )
v.                                        )
                                          )           January 16, 2019
Christopher DONELAN, Sheriff,             )
Franklin County, MA, et al.,              )
                                          )
Defendants-Respondents.                   )
____________________________________ )

 MEMORANDUM OF LAW IN SUPPORT OF PETITION BY LEO FELIX CHARLES
  FOR WRIT OF HABEAS CORPUS AND MOTION FOR SUMMARY JUDGMENT


Erin Drake, Law Student Intern           Anant K. Saraswat (BBO# 676048)
Clare Kane, Law Student Intern           Wolf, Greenfield & Sacks, P.C.
Aseem Mehta, Law Student Intern*         600 Atlantic Avenue
Marisol Orihuela†                        Boston, MA 02210
Michael Wishnie (BBO# 568654)            Tel: 617-646-8000
Jerome N. Frank Legal Svcs. Org.         Fax: 617-646-8646
P.O. Box 209090                          anant.saraswat@wolfgreenfield.com
New Haven, CT 06520
Phone: (203) 432-4800                    Michael K.T. Tan†
Fax: (203) 432-1426                      ACLU Immigrants’ Rights Project
michael.wishnie@ylsclinics.org           125 Broad Street, 18th Floor
                                         New York, NY 10004
                                         212-519-7848 (p)
Ahilan T. Arulanantham†                  212-549-2654 (f)
ACLU Immigrants’ Rights Project          mtan@aclu.org
1313 West 8th Street
Los Angeles, CA 90017                    Counsel for Plaintiffs
213-977-5211                             *Law student appearance forthcoming.
                                         †
aarulanantham@aclusocal.org                Admitted pro hac vice.
          Case 3:13-cv-30125-PBS Document 430-1 Filed 01/16/19 Page 2 of 22




                                                        Table of Contents

INTRODUCTION......................................................................................................................... 1
STATUTORY FRAMEWORK ................................................................................................... 2
STATEMENT OF FACTS ........................................................................................................... 2
PROCEDURAL HISTORY ......................................................................................................... 5
ARGUMENT ................................................................................................................................. 5
   I. THE CONSTITUTION REQUIRES THE GOVERNMENT TO PROVIDE MR.
   CHARLES WITH AN INDIVIDUALIZED CUSTODY HEARING. ................................. 6
       A.    The Government must provide a bond hearing because Mr. Charles’s individual
       circumstances render his detention constitutionally unreasonable. ........................................ 7
       B.     Due process requires the Government to provide an individualized bond hearing to
       justify prolonged immigration incarceration beyond six months. ........................................ 12
       C.    The Excessive Bail Clause requires the Government to provide an individualized
       bond hearing to justify incarceration beyond six months. .................................................... 15
   II. DUE PROCESS REQUIRES THAT THE GOVERNMENT BEAR THE BURDEN
   OF PROVING MR. CHARLES SHOULD BE DETAINED BY CLEAR AND
   CONVINCING EVIDENCE AT A BOND HEARING....................................................... 17
CONCLUSION ........................................................................................................................... 19




                                                                     i
       Case 3:13-cv-30125-PBS Document 430-1 Filed 01/16/19 Page 3 of 22




                                       INTRODUCTION

       Leo Felix Charles is a 64-year-old man who has suffered from diabetes, degenerative

joint disease in his knees, osteoarthritis, gastroesophageal reflux, and anemia while held by

Defendants in immigration detention for nearly one year without a bond hearing. Because the

facts of his case are undisputed, he moves for summary judgment seeking an order that

Defendants provide him a prompt bond hearing before an Immigration Judge.1

       By denying Mr. Charles the opportunity to plead for release on bond, the government has

deprived him of his liberty, separated him from his community, hamstrung his ability to seek

lawful immigration relief, and inflicted on him significant and unnecessary medical suffering.

Absent a hearing to determine whether Mr. Charles’s imprisonment is necessary, Defendants’

continued deprivation of Mr. Charles’s liberty violates the Due Process Clause, which prohibits

the government from arbitrarily detaining any person and from refusing to provide a meaningful

method to challenge his detention. Defendants’ actions also violate the Excessive Bail Clause of

the Eighth Amendment, which requires an individualized hearing before prolonged no-bail

incarceration can be sanctioned. The Constitution requires the government to provide Mr.

Charles with a bond hearing, at which the government must justify his continued incarceration

by clear and convincing evidence that he presents a danger or flight risk.




1
  This Court has allowed limited discovery and set a briefing schedule for the class claims that
after six months of immigration detention, the Constitution requires an individualized bond
hearing before an Immigration Judge, or in the alternative, a “reasonableness” hearing. See Dkt.
No. 416, 418, 420. This briefing will be concluded on April 30, 2019. Dkt. No. 420. Because Mr.
Charles is seeking alternative relief in this Motion based on his own individual circumstances,
this Court may decide the question of whether Mr. Charles’s detention is unconstitutional
independently of the question of whether a six-month limitation applies to all class members.
Thus, the Court need not defer resolution of Mr. Charles’s individual motion pending a ruling on
the class claims.
                                                 1
         Case 3:13-cv-30125-PBS Document 430-1 Filed 01/16/19 Page 4 of 22



                                  STATUTORY FRAMEWORK

          Under the Immigration and Nationality Act, 8 U.S.C. §§ 1101 et seq. (“INA”), and its

implementing regulations, the Department of Homeland Security (“DHS”) may arrest and

initially detain a noncitizen pending a decision on whether that person is subject to removal, and

if so, eligible for relief from removal. Id. § 1226(a); 8 C.F.R. § 236.1(b)(1). If the individual is

detained, a noncitizen is entitled to a custody redetermination hearing, also known as a bond

hearing, where an immigration judge (“IJ”) decides whether the individual should be released

pending the resolution of removal proceedings, based on a determination of the individual’s

dangerousness or risk of flight. 8 U.S.C. § 1226(a); 8 C.F.R. § 236.1(d)(1); Matter of Guerra, 24

I. & N. Dec. 37, 40 (B.I.A. 2006). § 1226(c) sets out a narrow exception to this opportunity for

release pending removal proceedings, by mandating incarceration without a bond hearing for

persons who are removable based on several broad categories of convictions, such as for crimes

involving moral turpitude and nearly any drug offense. 8 U.S.C. § 1226(c)(1).


                                     STATEMENT OF FACTS

          Plaintiff Leo Felix Charles came lawfully to the United States from Haiti on a

nonimmigrant visa in 1982 at the age of 18. See Pls. Statement of Undisputed Facts (hereinafter

“SOUF”) at ¶ 2. Mr. Charles learned how to fix cars by reading and observing mechanics at

work. He taught himself English and began working in auto body shops after his arrival, most

recently in Bridgeport, CT. Id. ¶ 3. In his free time, Mr. Charles attended church and spent time

with his girlfriend, family, and friends in Bridgeport. Id. ¶ 4.

          Mr. Charles was convicted of a drug offense in 1998,2 for which he was incarcerated for

eleven years. Id. ¶ 5. On the basis of that conviction, Defendants placed him in removal


2
    Mr. Charles was convicted of sale of illegal drugs. Conn. Gen. Stat. § 21a-278(a)(b).
                                                  2
       Case 3:13-cv-30125-PBS Document 430-1 Filed 01/16/19 Page 5 of 22



proceedings while he was serving his criminal sentence. Id. In 2003, the Immigration Court

granted him relief under the Convention Against Torture (“CAT”), because Immigration Judge

(“IJ”) Straus found that Mr. Charles would likely be detained on arrival in Haiti and subjected to

torture, which is pervasive in Haitian prisons. Id. ¶ 6. Additionally, IJ Straus found that Mr.

Charles was at risk of torture at the hands of a corrupt government official and his associates in

Haiti. SOUF at ¶ 6. In 2013, Mr. Charles was convicted of first-degree assault in a domestic

violence incident, for which he served five years in prison, and was then transferred directly into

ICE custody on February 2, 2018. Id. at ¶ 7. Later that month, on DHS’s motion to reopen Mr.

Charles’s 2003 grant of CAT protection on the basis of alleged changed country conditions in

Haiti and new evidence regarding the whereabouts of the individuals that Mr. Charles feared, IJ

Strauss conducted a de novo hearing on the merits. Mr. Charles represented himself pro se while

detained; IJ Straus terminated Mr. Charles’s CAT relief and ordered him removed. Id. ¶ 8.

       Still acting pro se, Mr. Charles appealed and moved for a stay of removal with the Board

of Immigration Appeals (BIA). Id. ¶ 9. In October 2018, the BIA dismissed Mr. Charles’s

appeal. Id. ¶ 10. Mr. Charles filed a pro se Petition for Review and Motion for Stay of Removal

in the Second Circuit on October 19, 2018. Id. ¶ 11. On December 11, 2018, the Second Circuit

granted Mr. Charles’s motion for stay of removal and ordered briefing on the Petition for

Review. SOUF at ¶ 13. Mr. Charles has now secured pro bono counsel to represent him on his

Petition for Review before the Second Circuit. Id ¶ 12. He has never received a bond hearing.

During this time, ICE has detained Mr. Charles in various detention facilities in Massachusetts

and New Hampshire. Id. ¶ 1. By the time the instant motion is fully briefed, Defendants will

have detained Mr. Charles without a bond hearing for more than one year.




                                                 3
       Case 3:13-cv-30125-PBS Document 430-1 Filed 01/16/19 Page 6 of 22



       Mr. Charles has multiple medical needs which make incarceration significantly painful.

He currently uses a wheelchair and has not received the knee replacement surgery or the spinal

surgery that would restore his ability to walk. Id. ¶¶ 14, 17. Without the appropriate surgeries,

Mr. Charles has been confined to a wheelchair despite medical instructions that he use the

wheelchair sparingly, because excessive use is deleterious to his back. Id. ¶¶ 18-19. In addition,

he suffers from diabetes, high blood pressure, acid reflux, and nerve and kidney damage. Mr.

Charles also suffers from a range of other conditions, including scoliosis, osteoarthritis, and back

problems that have required spinal fusion surgery. Id. ¶¶ 15-16.

       These medical diagnoses make life in detention unbearable for Mr. Charles. He cannot

use the restroom easily; he is in constant pain that makes sleep difficult; he has trouble getting

into and out of bed; and he is provided very little assistance. Id. ¶¶ 21-22. He has been unable to

access the post-operation treatment he needs to properly recover from his 2017 spinal fusion

procedure. SOUF at ¶ 19. Mr. Charles takes approximately 20 different pills each day and

receives injections of two types of insulin twice a day. Id. ¶ 14.

       Furthermore, the detention center does not accommodate the diet that Mr. Charles’s

doctors have ordered. Mr. Charles must avoid salt, spicy food, and red meat. Id. ¶ 23. As a result,

he can eat only the cereal that he receives with his insulin and the tuna and peanut butter he buys

from the commissary. Id. He is also not receiving the iron pills or oral diabetes medication that

he needs. Id. ¶ 24. Every day in detention, his health deteriorates further.




                                                  4
       Case 3:13-cv-30125-PBS Document 430-1 Filed 01/16/19 Page 7 of 22



                                    PROCEDURAL HISTORY

       On June 26, 2018, Plaintiffs filed a motion to amend the complaint to add Mr. Charles as

named plaintiff and a motion for summary judgment on the class-wide claim that detention

beyond six months without a bond hearing or reasonable hearing is unconstitutional. See Dkt.

No. 384, 386. Defendants moved to decertify the class and Plaintiffs cross-moved to modify the

class to, inter alia, add Mr. Charles as a representative. See Dkt. No. 377, 378. On October 23,

2018, this Court granted Plaintiffs’ motion to amend, denied Defendants’ motion to decertify,

and granted Plaintiffs’ motion to modify the class. See Dkt. No. 416. The Court also denied the

motion for summary judgment without prejudice to renewal after discovery, to be completed by

March 15, 2019, and set a schedule for summary judgment briefing on the class claims that will

conclude April 30, 2019, absent extension or reply briefing. See Dkt. No. 416, 418, 420. On

October 25, 2018, Plaintiffs filed an amended complaint and habeas petition adding Mr. Charles

as named plaintiff. Dkt. No. 421.

       On November 23, after approximately nine months of detention, Mr. Charles moved for

entry of a proposed scheduling order to brief his individual claims for a bond hearing, Dkt. No.

426, which the government opposed. Dkt. No. 428. Pursuant to this Court’s order on December

11, 2018 setting a briefing schedule, Dkt. No. 429, Mr. Charles now moves for summary

judgment on his individual habeas claim.


                                           ARGUMENT

       By the time this motion is fully briefed, Defendants will have detained Mr. Charles, who

is 64 years old, sick, and confined to a wheelchair, for over a year without ever having provided

an individualized justification for doing so. Yet the Constitution requires an individualized

hearing to determine whether such prolonged detention is actually needed to serve the purpose


                                                 5
       Case 3:13-cv-30125-PBS Document 430-1 Filed 01/16/19 Page 8 of 22



advanced by the government. Defendants’ failure to provide any individualized justification for

imprisoning Mr. Charles since February 2, 2018 violates this fundamental requirement. Both the

Due Process Clause and the Excessive Bail Clause prohibit indefinite categorical detention

absent an opportunity to request bond. Furthermore, due process requires that the government

bear the burden of demonstrating that detention is necessary by clear and convincing evidence.


       I.      THE CONSTITUTION REQUIRES THE GOVERNMENT TO PROVIDE
               MR. CHARLES WITH AN INDIVIDUALIZED CUSTODY HEARING.

       The Constitution mandates that the government provide Mr. Charles with a bond hearing

for three independent reasons.

       First, the Supreme Court has consistently found, across a variety of contexts, that due

process requires individualized hearings to ensure that civil confinement serves a valid purpose

and remains reasonable in relation to that purpose. The facts of Mr. Charles’s year-long detention

have rendered his continued confinement constitutionally unreasonable, thus requiring an

individualized bond hearing as the remedy.

       Second, the Constitution requires a bond hearing after six months of confinement,

regardless of individual circumstances. If the Court agrees that Mr. Charles’s individual

circumstances warrant a bond hearing, then it need not resolve this separate argument. This

separate question, common to all class members, is scheduled for summary judgment briefing on

behalf of the class that will conclude April 30, 2019, absent extensions or reply briefing.

Nevertheless, if the Court determines that Mr. Charles’s individual circumstances do not warrant

a bond hearing, then it should reach the question whether his year-long incarceration without

individual review violates the Supreme Court’s precedents recognizing six months of

incarceration as a turning point at which the deprivation of liberty becomes profound. Outside of

the national security context, the Court has never authorized imprisonment of any kind – civil or
                                                 6
       Case 3:13-cv-30125-PBS Document 430-1 Filed 01/16/19 Page 9 of 22



criminal – of this length without some form of individualized hearing where the government has

had to justify continued confinement. Because Defendants are not exempt from this

constitutional command, they must establish that Mr. Charles poses a flight risk or a danger at an

individualized bond hearing to justify his continued detention.

       Finally, the Excessive Bail Clause of the Eighth Amendment requires the government to

provide an individualized bond hearing to justify incarceration beyond six months. As many

courts have held, the government’s denial of the opportunity to request bond at all is functionally

equivalent to setting an impossibly high bond, which the Eight Amendment prohibits.

           A. The Government must provide a bond hearing because Mr. Charles’s
              individual circumstances render his detention constitutionally unreasonable.

       The Court should find that the government is obligated to provide Mr. Charles with a

bond hearing because the individual facts of his no-bond incarceration since February 2, 2018

render his continued detention constitutionally unreasonable.

       Mr. Charles, like all “person[s]” protected by the Due Process Clause, has a fundamental

liberty interest in freedom from incarceration: “Freedom from imprisonment—from government

custody, detention, or other forms of physical restraint—lies at the heart of the liberty that [the

Due Process] Clause protects.” Zadvydas v. Davis, 533 U.S. 678, 690 (2001). The Supreme

Court has consistently held, across a variety of civil detention systems, that due process requires

individualized hearings to protect this fundamental liberty interest. See United States v. Salerno,

481 U.S. 739, 750 (1987) (upholding civil pretrial detention of individuals charged with crimes

only upon individualized findings of dangerousness or flight risk at custody hearings); Foucha v.

Louisiana, 504 U.S. 71, 81-83 (1992) (requiring individualized finding of mental illness and

dangerousness for civil commitment); Kansas v. Hendricks, 521 U.S. 346, 357 (1997)

(upholding civil commitment of sex offenders after individualized jury trials on lack of volitional

                                                  7
      Case 3:13-cv-30125-PBS Document 430-1 Filed 01/16/19 Page 10 of 22



control and dangerousness). The Court has also found that due process requires heightened

procedures when confinement becomes prolonged. See McNeil v. Dir., Patuxent Inst., 407 U.S.

245, 249-50 (1972) (“If the commitment is properly regarded as a short-term confinement with a

limited purpose . . . then lesser safeguards may be appropriate, but . . . the duration of the

confinement must be strictly limited.”); cf. Jackson v. Indiana, 406 U.S. 715, 738 (1972)

(“duration of commitment” must bear “reasonable relation” to its purpose).

       Defendants’ incarceration of Mr. Charles without a hearing contravenes this well-

established Supreme Court precedent. In Zadvydas, the Court recognized that due process

requires “adequate procedural protections” to ensure that the government’s justification for

physical confinement “outweighs the individual’s constitutionally protected interest in avoiding

physical restraint.” 533 U.S. at 690 (internal quotation marks omitted). The Court identified a

“serious constitutional problem” involving comparably severe deprivations of liberty in a scheme

that placed the burden on the detainee to prove that he was not dangerous. Id. at 692.

       Demore v. Kim created a narrow exception to this general rule in upholding the

constitutionality of no-bond detention under § 1226(c), but it limited that holding in important

respects. 538 U.S. 510 (2003). In Demore, the Supreme Court carefully limited its opinion to

individuals whose detentions were “brief.” Id. at 513. The Demore Court understood the length

of § 1226(c) detention to be significantly shorter than the nearly twelve months that Mr. Charles

has been imprisoned thus far. See id. at 529 (“Under § 1226(c), not only does detention have a

definite termination point, in the majority of cases it lasts for less than the 90 days we considered

presumptively valid in Zadvydas.”); id. at 530 (“In sum, the detention at stake under § 1226(c)

lasts roughly a month and a half in the vast majority of cases in which it is invoked, and about

five months in the minority of cases in which the alien chooses to appeal.”).



                                                  8
       Case 3:13-cv-30125-PBS Document 430-1 Filed 01/16/19 Page 11 of 22



        Thus, Demore did not address the constitutionality of prolonged detention such as Mr.

Charles’s, nor did it overturn the precedents holding that due process requires individualized

determinations of prolonged civil detention per Zadvydas, Salerno, Foucha and Hendricks. In

fact, Demore is inapposite here, as Defendants have incarcerated Mr. Charles for nearly a year.

His petition for review is pending before the Second Circuit, which has entered a stay of

removal, and so his detention is not likely to end soon. SOUF at ¶ 13. Especially under these

circumstances of prolonged civil detention, the Due Process Clause does not permit the

government to incarcerate Mr. Charles without a bond hearing. See McNeil, 407 U.S. at 249-250.

        The Court should find that the government is obligated to provide Mr. Charles with a

bond hearing because the individual facts of his no-bond incarceration since February 2, 2018

render his continued detention constitutionally unreasonable. “[C]ategorical, mandatory, and

indeterminate detention raises severe constitutional concerns,” and “every federal court of

appeals to examine § 1226(c) has recognized that the Due Process Clause imposes some form of

‘reasonableness’ limitation upon the duration of detention that can be considered justifiable . . .

[.]” Reid v. Donelan, 819 F.3d 486, 494 (1st Cir. 2016) (vacated on statutory grounds); see also

id. at 502 n. 5 (these constitutional concerns may be remedied by “a reasonableness review

before a federal court . . .”).

        The Court may conduct a “fact-dependent inquiry” of the reasonableness of Mr.

Charles’s continued detention, as the First Circuit envisioned in its decision, id. at 497, and as it

approved in affirming the grant of individual habeas relief to Petitioner Mark Reid even after the

Supreme Court decision in Jennings v. Rodriguez prompted the panel to vacate the rest of its

holding (on purely statutory, rather than Constitutional, grounds). Reid v. Donelan, 2018 WL




                                                  9
       Case 3:13-cv-30125-PBS Document 430-1 Filed 01/16/19 Page 12 of 22



4000993, (1st Cir. May 11, 2018). The First Circuit suggested consideration of the following

nonexclusive factors:

        the total length of the detention; the foreseeability of proceedings concluding in
        the near future (or the likely duration of future detention); the period of the
        detention compared to the criminal sentence; the promptness (or delay) of the
        immigration authorities or the detainee; and the likelihood that the proceedings
        will culminate in a final removal order.

Id. at 500.

        In reviewing the application of these factors to Mr. Charles’s case, the Court should find

that his detention is unreasonable, thus requiring the government to provide him with a bond

hearing. First, Mr. Charles has been detained since February 2, 2018. By the time briefing on this

motion is complete, he will have been detained for over twelve months. This egregious length of

detention is similar to the length of detention that Mr. Reid experienced when Judge Ponsor

granted him habeas relief. Indeed, the First Circuit affirmed Judge Ponsor’s assessment that Mr.

Reid’s detention had become constitutionally unreasonable, in part, because he “had been

detained for fourteen months, which was ‘well beyond the brief detainment contemplated in

Demore.’” Id. at 501.

        Second, the Second Circuit has stayed Mr. Charles’s removal pending the resolution of

his Petition for Review, for which he is represented by pro bono counsel. The Second Circuit

granted his Motion for Stay of Removal on December 11, 2018 and ordered his initial briefing

due on March 15, 2019. SOUF at ¶ 13. If the Second Circuit grants his Petition for Review, his

case will be remanded to the BIA or the IJ. Proceedings, therefore, will not culminate

imminently, but are likely to continue for months or longer.

        Additionally, Mr. Charles is in immigration proceedings not as a consequence of his

criminal conviction, but rather due to the government’s choice to seek to revoke the CAT



                                                 10
      Case 3:13-cv-30125-PBS Document 430-1 Filed 01/16/19 Page 13 of 22



protection that the Immigration Court lawfully granted to him in 2003. There are no criminal

bars to an individual’s eligibility for CAT protection.

       Moreover, Mr. Charles has engaged in his immigration proceedings promptly, without

delay. He was transferred into ICE custody on February 2, 2018. The Immigration Judge granted

ICE’s motion to terminate CAT relief by order dated February 22, 2018, so there can be no

suggestion that Mr. Charles has unreasonably prolonged his own detention by delaying

proceedings before the Immigration Court. Moreover, Mr. Charles has promptly and timely

appealed to the BIA, pro se, and, upon receiving a decision from the BIA, timely filed a Petition

for Review, also pro se, with the Second Circuit. That petition is now pending. At no point

during his appeals has Mr. Charles sought an extension. Thus, relevant to this analysis, there is

no indication that Mr. Charles himself unreasonably delayed his own removal proceedings.

       Fifth, Mr. Charles is now represented by counsel in his Petition for Review before the

Second Circuit and has asserted colorable claims that (a) the Immigration Judge erroneously

revoked his grant of deferral of removal under CAT and (b) the DHS and the Immigration Judge

violated his procedural due process rights in the course of his proceedings. Exhibit D, Mr.

Charles’s Motion for Stay of Removal before the Second Circuit. In granting this stay, the

Second Circuit necessarily found that Mr. Charles is likely to succeed on the merits of his appeal.

        Finally, the Court may look beyond these factors to additional relevant facts in Mr.

Charles’s case. Reid v. Donelan, 819 F.3d at 501 (“there may be other factors that bear on the

reasonableness of categorical detention, but we need not strain to develop an exhaustive

taxonomy here.”). As such, an assessment of the reasonableness of Mr. Charles’s continued

detention should take into account the intensity of his illnesses and the degree of suffering to

which he has been subjected while detained.



                                                 11
      Case 3:13-cv-30125-PBS Document 430-1 Filed 01/16/19 Page 14 of 22



       Mr. Charles turned sixty-four years old during his year in immigration detention. He is

unable to walk or sleep, constantly in pain, confined to a wheelchair, and given insufficient food

and medication. He suffers from diabetes, degenerative joint disease in his knees, osteoarthritis,

gastroesophageal reflux, hypertension and anemia. Moreover, he is in need of two serious

surgeries that he cannot access from detention. Given Mr. Charles’s serious health problems, the

primary effect of the government’s choice to continue confining Mr. Charles in its penal

institutions (at the Bristol County House of Corrections) is to inflict upon him immense physical

and psychological suffering. These effects outweigh, and fail to advance, any conceivable

purpose of his confinement, thus rendering it unreasonable. See also Chavez-Alvarez v. Warden

York County Prison, 783 F.3d 469, 478 (3rd Cir. 2015) (“Yet, we cannot ignore the conditions of

confinement. . . Among our concerns about deprivations to liberties brought about by section

1226(c) is the reality that merely calling a confinement “civil detention” does not, of itself,

meaningfully differentiate it from penal measures.”) (internal citations omitted); Sopo v. U.S.

Attorney General, 825 F.3d 1199, 1218 (11th Cir. 2016) (“Courts conducting this reasonableness

analysis have considered . . . [w]hether the facility for the civil immigration detention is

meaningfully different from a penal institution for criminal detention.”) (internal citations

omitted) (vacated on statutory grounds).

       For the foregoing reasons, the Court should find the government’s continued detention of

Mr. Charles unreasonable, grant his petition for writ of habeas corpus, and order that he may not

continue to be detained without being afforded a bond hearing.

           B. Due process requires the government to provide an individualized bond
              hearing to justify prolonged immigration incarceration beyond six months.

       Mr. Charles’s time in detention unambiguously qualifies as long-term incarceration

requiring significant procedural review under the Constitution. The nation’s legal tradition has

                                                 12
       Case 3:13-cv-30125-PBS Document 430-1 Filed 01/16/19 Page 15 of 22



long recognized six months as a substantial period of physical confinement, such that significant

process is required to continue incarceration beyond that time – let alone a period that is nearly

double that length. “It is not difficult to grasp the proposition that six months in jail is a serious

matter for any individual . . .” Muniz v. Hoffman, 422 U.S. 454, 477 (1975). With few

exceptions, “in the late 18th century in America crimes triable without a jury were for the most

part punishable by no more than a six-month prison term . . .” Duncan v. State of La., 391 U.S.

145, 161 (1968). Consistent with this tradition, the Supreme Court has set six months as the outer

limit of confinement for criminal offenses that federal courts can impose without a jury trial.

Cheff v. Schnackenberg, 384 U.S. 373, 380 (1966) (plurality opinion); Baldwin v. New York, 399

U.S. 66 (1970) (extending Duncan to the states); see also People v. Suozo, ___ N.E.3d___, 2018

WL 6173962 (NY Nov. 23, 2018) (in light of severe consequences of removal, noncitizen

charged with deportable crime is entitled to jury trial under Sixth Amendment, even where

maximum authorized sentence is term of imprisonment of six months or less).

        To be clear: no state or federal authority can imprison a person under the criminal law to

more than six months’ confinement without a jury trial. Yet Defendants contend they can

imprison – and have proceeded to imprison – Mr. Charles under civil immigration laws for

nearly one year without even a bond hearing. To accept that assertion would break new ground;

outside the national security context, the Supreme Court has never authorized civil detention

beyond six months without individualized hearings justifying detention.

        Six months also has been considered an outer limit for confinement without

individualized inquiry in civil contexts. See McNeil, 407 U.S. at 250-52 (“six months”

commitment without a hearing “a useful benchmark” for the outer constitutional limit). Zadvydas

itself drew that line because “Congress previously doubted the constitutionality of detention for



                                                  13
      Case 3:13-cv-30125-PBS Document 430-1 Filed 01/16/19 Page 16 of 22



more than six months,” 533 U.S. at 701, even as to individuals already ordered removed. Both

Congress and DHS have adopted six months as an outer limit in immigration detention contexts,

even for national security risks and specially dangerous individuals. 8 U.S.C. § 1537(b)(2)(C)

(mandating detention review every six months for national security detainees who cannot be

repatriated); 8 C.F.R. § 241.14(k)(1)-(3) (requiring IJ review every six months of specially

dangerous individuals not substantially likely to be removed).

       The Court’s analysis of the facts here is straightforward: the government has detained Mr.

Charles for more than eleven months (and counting), without any individualized review of his

incarceration. This prolonged detention without any process egregiously violates constitutional

precedents for the scope, length and procedural safeguards required to justify continued

incarceration. Like all other “person[s]” subject to prolonged civil incarceration, Mr. Charles is

entitled to the protection of a bond hearing to challenge the reason for his imprisonment. There is

no legal precedent to justify process-less incarceration for more than eleven months in the

immigration detention context. See Zadvydas, 533 U.S. at 701 (reasoning that “Congress

previously doubted the constitutionality of detention for more than six months”); Demore, 538

U.S. at 529-30 (emphasizing, based on since-disproven facts, that even outlier cases would

typically conclude in “about five months”). Here, such a bond hearing is required to protect Mr.

Charles “against [the] arbitrary action of government,” a protection that is “the touchstone of due

process.” Cnty. of Sacramento v. Lewis, 523 U.S. 833, 845 (1998) (internal quotations and

alternations omitted). Accordingly, this Court should hold that the Due Process Clause mandates

a bond hearing to protect Mr. Charles’s fundamental liberty interests.

       //

       //



                                                14
      Case 3:13-cv-30125-PBS Document 430-1 Filed 01/16/19 Page 17 of 22



           C. The Excessive Bail Clause requires the government to provide an
              individualized bond hearing to justify incarceration beyond six months.

       Mr. Charles’s no-bond imprisonment for over eleven months under § 1226(c)

additionally violates the Eighth Amendment, which provides that “[e]xcessive bail shall not be

required.” U.S. Const. amend. VIII. The Excessive Bail Clause prohibits the government from

setting conditions of release or detention that are “‘excessive’ in light of the perceived evil.”

Salerno, 481 U.S. at 754. This Clause is implicated “when there is a direct government restraint

on personal liberty, be it in a criminal case or in a civil deportation proceeding.” Browning-

Ferris Indus. of Vermont, Inc. v. Kelco Disposal, Inc., 492 U.S. 257, 263 n.3 (1989) (emphasis

added). The Excessive Bail Clause requires that Mr. Charles, now subject to prolonged

mandatory detention of over eleven months under § 1226(c), receive a bond hearing.

       The government’s refusal to provide Mr. Charles any bond hearing – regardless of the

length of his detention or any other factors – violates the Excessive Bail Clause. “The Eighth

Amendment forbids ‘[e]xcessive bail.’ . . . That rationale applies a fortiori to a refusal to hold

any bail hearing at all.” See Jennings, 138 S. Ct. at 862 (Breyer, J., dissenting). Other jurists have

similarly emphasized a right to a bail hearing under the Eighth Amendment. Sellers v. United

States, 89 S. Ct. 36, 38 (1968) (Black, J., in chambers) (“The command of the Eighth

Amendment that ‘Excessive bail shall not be required’ at the very least obligates judges passing

upon the right to bail to deny such relief only for the strongest of reasons.”); Carlisle v. Landon,

73 S. Ct. 1179, 1182 (1953) (Douglas, J., in chambers) (“It is the unreasoned denial of bail that

the Constitution condemns.”); Carlson, 342 U.S. at 569 (Burton, J., dissenting) (because the

Eighth Amendment prohibits excessive bail, “[l]ikewise, it must prohibit unreasonable denial of

bail . . . which comes to the same thing”); Castañeda v. Souza, 810 F.3d 15, 44 (1st Cir. 2015)

(en banc) (Torruella, J., concurring) (§ 1226(c) detention is “ongoing, institutionalized

                                                 15
      Case 3:13-cv-30125-PBS Document 430-1 Filed 01/16/19 Page 18 of 22



infringement of the right to bail”). See also Kayla Gassman, Unjustified Detention: The

Excessive Bail Clause in Removal Proceedings, 4 Am U. Crim. L. Br. 35 (2009),

https://digitalcommons.wcl.american.edu/cgi/viewcontent.cgi?referer=https://www.google.com/

&httpsredir=1&article=1083&context=clb

       Other courts have recognized, in the context of immigration detention, that the

government must permit at least a possibility of release on reasonable bail to comply with the

Excessive Bail Clause. See, e.g., Hernandez v. Lynch, 2016 WL 7116611, at *27 (C.D. Cal.

2016) (certifying class of persons who are or will be detained pursuant to § 1226(a) on bond set

by ICE and ordering preliminary injunctive relief requiring the government to consider class

members' ability to pay and other conditions of supervision when setting bond); Danesh v.

Jenifer, 2001 WL 558233, at *7 (E.D. Mich. Mar. 27, 2001) (“Although there is no right to

[release on] bail, a statute that mandatorily denies bond violates the Eighth Amendment because

such a statute achieves the same result.”); Caballero v. Caplinger, 914 F. Supp. 1374, 1380 (E.D.

La. 1996) (“[T]he denial of the opportunity to seek bail constitutes the setting of excessive

bail.”); Probert v. U.S. I.N.S., 750 F. Supp. 252, 257 n.4 (E.D. Mich. 1990), aff'd sub nom.

Probert v. I.N.S., 954 F.2d 1253 (6th Cir. 1992) (“[A]lthough there is no absolute right to

[release on] bail, a statute that mandatorily denies bail violates the Eighth Amendment.”).

       This Court should reach the same result. Because the Excessive Bail Clause forbids Mr.

Charles’s incarceration for over eleven months without the possibility of bail, the Eighth

Amendment requires that Mr. Charles be afforded a bond hearing before an Immigration Judge.

       //

       //




                                                16
      Case 3:13-cv-30125-PBS Document 430-1 Filed 01/16/19 Page 19 of 22



       II.     DUE PROCESS REQUIRES THAT THE GOVERNMENT BEAR THE
               BURDEN OF PROVING MR. CHARLES SHOULD BE DETAINED BY
               CLEAR AND CONVINCING EVIDENCE AT A BOND HEARING

       The Due Process Clause requires that the government bear the burden of proof of

establishing the necessity of Mr. Charles’s continued detention by clear and convincing evidence

at an individualized bond hearing. When the government seeks to deprive an individual of a

“particularly important individual interest[],” Addington v. Texas, 441 U.S. 418, 424 (1979), it

bears the burden of proof by clear and convincing evidence. Santosky v. Kramer, 455 U.S. 745

(1982) (requiring clear and convincing evidence in parental termination cases); Addington, 441

U.S. at 432 (same, for civil commitment); Woodby v. INS, 385 U.S. 276, 285, 286 (1966)

(requiring “clear, unequivocal, and convincing” evidence in deportation cases); Chaunt v. United

States, 364 U.S. 350, 354-55 (1960) (same, for denaturalization). In fact, the Supreme Court has

often relied on the fact that the government bears the burden of proof to find civil detention

constitutional. See, e.g., Salerno, 481 U.S. at 750 (Bail Reform Act does not violate Constitution

in part because statute requires that “the Government must convince a neutral decisionmaker by

clear and convincing evidence that no conditions of release can reasonably assure the safety of

the community or any person.”); Hendricks, 521 U.S. at 352-53 (upholding statute enabling civil

commitment of sex offenders after jury trial on dangerousness in which the state bears burden of

proof). By contrast, the Supreme Court has struck down civil detention schemes that place the

burden of proof on the detainee. See, e.g., Foucha, 504 U.S. at 82 (finding that “statute places the

burden on the detainee to prove that he is not dangerous” and there was “not enough to defeat

[detainee]’s liberty interest under the Constitution in being freed from indefinite confinement);

see also Zadvydas, 533 U.S. at 692 (finding post-final-order custody review procedures deficient

because, inter alia, they placed burden of proof on detainee); Singh v. Holder, 638 F.3d 1196,



                                                17
      Case 3:13-cv-30125-PBS Document 430-1 Filed 01/16/19 Page 20 of 22



1203 (9th Cir. 2011) (government bears burden of justifying detention during pendency of

petition for review of removal order in bond hearing before immigration judge); Guerrero-

Sanchez v. Warden York County Prison, 905 F.3d 208, 222, 224 n.3 (3rd Cir. 2018) (“We have

already recognized in the pre-removal context that when detention becomes unreasonable, the

Due Process Clause demands a hearing, at which the Government bears the burden of proving

that continued detention is necessary to fulfill the purposes of the detention statute . . . The

Government must meet its burden in such bond hearings by clear and convincing evidence.”)

(citing Singh and Addington) (internal quotations omitted).

       The Constitution requires no less here. Incarceration makes it difficult, if not impossible,

for Mr. Charles to effectively vindicate his due process rights. Incarceration significantly burdens

his ability to gather necessary evidence, to file claims in federal or immigration court, and to

secure and communicate with retained or pro bono counsel. See Dkt. No. 387-3 ¶ 10; see also

Plaintiff’s Status Report re: Access to Counsel and Notification, Dkt. No 316, at 3-10 (Dec. 5,

2016) (documenting barriers to detainee communication at the four Massachusetts immigration

detention centers); Lyon v. U.S. Immigr. & Customs Enf., 171 F. Supp. 3d 961, 985 (N.D. Cal.

2016) (noting “substantial undisputed evidence” that immigration detention impeded individuals’

ability to gather evidence and communicate with counsel). Given these material barriers to

presenting one’s case, the allocation of burden of proof can significantly impact bond hearing

outcomes. See, e.g., Armstrong v. Manzo, 380 U.S. 545, 551 (1965) (“[I]t is plain that where the

burden of proof lies may be decisive of the outcome.”) (internal quotations omitted). Under these

circumstances, to vindicate Mr. Charles’s due process rights, the government must bear the

burden of establishing that he poses a flight risk or a danger to the community by clear and

convincing evidence. See also Pensamiento v. McDonald, 315 F. Supp. 3d 684, 692 (D. Mass.



                                                  18
      Case 3:13-cv-30125-PBS Document 430-1 Filed 01/16/19 Page 21 of 22



2018) (holding that “[r]equiring a non-criminal alien to prove that he is not dangerous and not a

flight risk at a [§ 1226(a)] bond hearing violates the Due Process Clause”).


                                        CONCLUSION

       Because his continued detention without an individualized bond hearing violates the Due

Process Clause of the Fifth Amendment and the Excessive Bail Clause of the Eighth

Amendment, Mr. Charles respectfully requests that this Court grant his petition for a writ of

habeas corpus, ordering Respondents to hold a constitutionally valid individualized bond hearing

for Mr. Charles.



January 16, 2019

Respectfully submitted,

/s/ Michael Wishnie

Erin Drake, Law Student Intern               Anant K. Saraswat (BBO# 676048)
Clare Kane, Law Student Intern               Wolf, Greenfield & Sacks, P.C.
Aseem Mehta, Law Student Intern*             600 Atlantic Avenue
Marisol Orihuela†                            Boston, MA 02210
Michael Wishnie (BBO# 568654)                Tel: 617-646-8000
Jerome N. Frank Legal Svcs. Org.             Fax: 617-646-8646
P.O. Box 209090                              anant.saraswat@wolfgreenfield.com
New Haven, CT 06520
Phone: (203) 432-4800                        Michael K.T. Tan†
Fax: (203) 432-1426                          ACLU Immigrants’ Rights Project
michael.wishnie@ylsclinics.org               125 Broad Street, 18th Floor
                                             New York, NY 10004
                                             212-519-7848 (p)
Ahilan T. Arulanantham†                      212-549-2654 (f)
ACLU Immigrants’ Rights Project              mtan@aclu.org
1313 West 8th Street
Los Angeles, CA 90017                        Counsel for Plaintiffs
213-977-5211                                 *Law student appearance forthcoming.
                                             †
aarulanantham@aclusocal.org                    Admitted pro hac vice.




                                                19
      Case 3:13-cv-30125-PBS Document 430-1 Filed 01/16/19 Page 22 of 22



                                  CERTIFICATE OF SERVICE

        I hereby certify that, on January 16, 2019, a copy of the foregoing document was filed
electronically and served by mail on anyone unable to accept electronic filing. Notice of this
filing will be sent by mail to all parties by operation of this court’s electronic filing system or by
mail to anyone unable to accept electronic filing as indicated on the Notice of Electronic Filing.
Parties may access this filing through the court’s CM/ECF system.

Date: January 16, 2019
                                               Respectfully submitted,

                                                /s/ Michael J. Wishnie
                                               Michael J. Wishnie (BBO# 568654)
                                               Jerome N. Frank Legal Services Organization
                                               P.O. Box 209090
                                               New Haven, CT 06520
                                               P: (203) 432-4800
                                               F: (203) 432-1426
